                    IN THE UNITED STATES DISTRICT COURT
                                                                               FILED
                        FOR THE DISTRICT OF MONTANA                             OCT U7 2019
                             MISSOULA DIVISION                               Clerk, U.S District Court
                                                                               District Of Montana
                                                                                     Missoula

 UNITED STATES OF AMERICA,                               CR 19-32-M-DLC

                 Plaintiff,                                    ORDER

        vs.

 ALBERTO HERNANDEZ, JR.,

                 Defendant.

      THIS matter comes before the Court on the United States' Motion for

Preliminary Order of Forfeiture.     Defendant Alberto Hernandez, Jr. appeared

before the Court on October 3, 2019 and entered a plea of guilty to count I of the

indictment.     He also admitted the forfeiture allegation.   Hernandez, Jr. 's plea

provides a factual basis and cause to issue an order of forfeiture, pursuant to 21

U.S.C. § 853(a)(l) and (2).

      IT IS ORDERED:

      THAT Defendant Hernandez, Jr.'s interest in the following property is

forfeited to the United States in accordance with 21 U.S.C. § 853(a)(l) and (2):

              • $1,579.50 in U.S. Currency; and

              • One black LG cell phone with cracked screen (lBl).

      THAT the FBI, United States Marshal's Service, or a designated sub-



                                            I
custodian, is directed to seize the property subject to forfeiture and further to make

a return as provided by law;

       THAT the United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government internet site (www.forfeiture.gov) for at least 30 consecutive

days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions, of the Court's preliminary order

and the United States' intent to dispose of the property in such manner as the

Attorney General or Secretary of the Department of Homeland Security may

direct, pursuant to 18 U.S.C. § 982(b)(l) and 21 U.S.C. § 853(n)(l), and to make

its return to this Court that such action has been completed; and

       THAT upon adjudication of all third-party interests, if any, the Court will

enter a final order of forfeiture.

       DATED this     ] ·H1   day of October 2019.




                                     Dana L. Christensen, Chief District Judge
                                     United States District Court




                                             2
